Case: 18-60473    Document: 00514746129    Page: 1   Date Filed: 12/03/2018




                      REVISED DECEMBER 3, 2018

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                No. 18-60473                December 3, 2018
                              Summary Calendar
                                                              Lyle W. Cayce
                                                                   Clerk
MISSISSIPPI RISING COALITION; RONALD VINCENT; LEA CAMPBELL;
PAMELA BLACKWELL,

             Plaintiffs - Appellants

v.

CITY OF OCEAN SPRINGS, MISSISSIPPI,

             Defendant - Appellee




                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:
      Plaintiffs appeal the district court’s order dismissing their claims under
the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et seq. The district court ruled
that plaintiffs lack both Article III and statutory standing. We AFFIRM.
      Plaintiffs are a non-profit organization, Mississippi Rising Coalition, and
various residents of Ocean Springs, Mississippi. Plaintiffs allege that
defendant, the City of Ocean Springs (“the City”), violated the FHA when the
City’s Board of Aldermen passed a resolution requiring the Mississippi state
    Case: 18-60473     Document: 00514746129     Page: 2   Date Filed: 12/03/2018



                                  No. 18-60473
flag to be flown over city hall and other municipal buildings. Specifically,
plaintiffs claim that flying the state flag, which includes the Confederate battle
flag in its canton, amounts to “racial steering” under the FHA because it deters
African-Americans from living in or moving to Ocean Springs. See Gladstone
Realtors v. Village of Bellwood, 441 U.S. 91, 94 (1979) (defining “racial
steering” as “directing prospective home buyers interested in equivalent
properties to different areas according to their race”).
      The FHA states that “[a]n aggrieved person may commence a civil action
in an appropriate United States district court or state court . . . to obtain
appropriate relief with respect to [a] discriminatory housing practice or
breach.” 42 U.S.C. § 3613(a)(1)(A). An “aggrieved person” means a person who
“(1) claims to have been injured by a discriminatory housing practice; or (2)
believes that such person will be injured by a discriminatory housing practice
that is about to occur.” 42 U.S.C. § 3602(i). Under the FHA, then, one must
allege the existence of a “discriminatory housing practice” as a threshold
requirement to be considered an “aggrieved person” with standing to sue.
      We agree with the district court that plaintiffs lack both Article III and
statutory standing to bring their FHA claims.
      First, plaintiffs have not alleged a sufficient “injury in fact” to confer
Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992). We recently held that exposure to the Mississippi state flag did not
constitute an injury sufficient to confer standing for an equal protection claim.
See Moore v. Bryant, 853 F.3d 245, 250-53 (5th Cir. 2017) (“That Plaintiff
alleges that he personally and deeply feels the impact of Mississippi’s state
flag, however sincere those allegations are, is irrelevant to . . . standing
analysis unless Plaintiff alleges discriminatory treatment.”), cert. denied, 138
S. Ct. 468 (2017). If exposure to a flag does not injure a plaintiff for equal
protection purposes, exposure to the same flag does not injure a plaintiff for
                                        2
    Case: 18-60473     Document: 00514746129      Page: 3    Date Filed: 12/03/2018



                                  No. 18-60473
FHA purposes either. Plaintiffs’ allegations therefore fail to establish Article
III standing, as the district correctly held.
      Second, plaintiffs’ allegations also fail to establish statutory standing
under the FHA. The only act they allege is the City’s resolution requiring the
Mississippi state flag to be flown over public buildings. That is not a
“discriminatory housing practice” as required by the FHA, and plaintiffs are
therefore not “aggrieved persons” under the statute. 42 U.S.C. § 3602(i).
Plaintiffs do not allege that the City is refusing to sell or rent homes to African-
Americans, or to any other racial group. See 42 U.S.C. § 3604(a). Nor do they
allege that the City has made housing “unavailable” or “den[ied]” it to anyone.
Id. Plaintiffs may believe that flying the flag in question makes living in the
City less desirable, but the complained-of action does not plausibly equate to
making housing unavailable under the statute. See, e.g., Tenafly Eruv Ass’n,
Inc. v. Borough of Tenafly, 309 F.3d 144, 157-58 n.13 (3rd Cir. 2002) (“[N]o
court has stretched the ‘make unavailable or deny’ language of § 3604(a) to
encompass actions that both (1) do not actually make it more difficult (as
opposed to less desirable) to obtain housing and (2) do not directly regulate or
zone housing or activities within the home.”).
      Plaintiffs also invoke 18 U.S.C. § 3604(c), but it does not help their case.
That subsection makes it unlawful “[t]o make, print, or publish . . . any notice,
statement, or advertisement, with respect to the sale or rental of a dwelling that
indicates any preference, limitation, or discrimination based on race . . . or an
intention to make any such preference, limitation, or discrimination.” 18
U.S.C. § 3604(c) (emphasis added.) Even assuming arguendo that displaying a
state flag could be considered “making” or “publishing” a “notice, statement, or
advertisement,” that alone does not plausibly suggest that the City has done
anything “with respect to the sale or rental of a dwelling.” Such a capacious
reading of “with respect to the sale or rental of a dwelling” would risk
                                         3
    Case: 18-60473     Document: 00514746129     Page: 4   Date Filed: 12/03/2018



                                  No. 18-60473
converting any decision by a municipal body into a potential FHA claim,
regardless of its connection to the sale or rental of housing. We decline to read
the FHA so broadly. We therefore agree with the district court that plaintiffs
cannot be considered “aggrieved persons” capable of suing under the FHA. 42
U.S.C. § 3613(a)(1)(A).
      Finally, the City has moved for sanctions and costs against plaintiffs and
their counsel. While we disagree with plaintiffs’ arguments, sanctions are
appropriate only for frivolous appeals—meaning that “the result [of the appeal]
is obvious or the arguments of error are wholly without merit and the appeal
is taken in the face of clear, unambiguous, dispositive holdings of this and other
appellate courts.” Streamline Prod. Sys., Inc. v. Streamline Mfg., Inc., 851 F.3d
440, 463 n.12 (5th Cir. 2017) (citations and internal quotations omitted).
Although we believe the answer to the question is straightforward, we are
aware of no precedent from our court or the Supreme Court concerning
whether a resolution requiring flying a state flag on public buildings can give
rise to an FHA violation. We therefore decline the City’s sanction request.
      AFFIRMED. Motion for sanctions DENIED.




                                        4